SENTENCIA
Por estar igualmente dividido el Tribunal, expedimos el recurso de “certiorari” solicitado y se confirma la Sentencia emitida por el Tribunal de Apelaciones, Región Judicial de San Juan, el 5 de mayo de 2017.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Jueza Presidenta Oronoz Rodríguez pro-veería “ha lugar” a la Moción en Auxilio de Jurisdicción y expediría la Petición de Certiorari. La Juez Asociada Se-ñora Rodríguez Rodríguez proveería “ha lugar” a la Moción en Auxilio de Jurisdicción, expediría la Petición de Certio-rari y emitió una opinión disidente. El Juez Asociado Señor Colón Pérez proveería “ha lugar” a la Moción en Auxilio de Jurisdicción, expediría la Petición de Certiorari y emitió *141una opinión disidente. El Juez Asociado Señor Rivera Gar-cía no intervino. Los Jueces Asociados Señores Martínez Torres y Estrella Martínez se inhibieron.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo